Hemphill, Ch. J.
Letters of administration are conclusive that the person therein appointed administrator is such. (2 Phillips, p. 29.) But the decree granting letters is one which does not arise out of an adverse suit between parties, and in the language of the books there is no reason for allowing it any further effect than that of establishing the rights and liabilities incident to the estate and legal character of the grantee as administrator. Consequently the letters are not legitimate proof of the death of the person upon whose estate they are granted. (2 Phillips, p. 31.) It is said they are not prima facie evidence, even in favor of a person who sues as administrator of the deceased. (1 Wms. Ex’ors. p. 374; 1 Russell Chan. p. 307.) The direct contrary of this was held, however, in Newman v. Jenkins, 10 Pickering, 515. The Court was of opinion that the fact of the death must have been determined in the Probate Court before the grant, and the administrator could not be required to make proof of the fact, unless the defendant had filed a plea in abatement. Whatever may be the correct rule, where the suit is brought by an administrator as such, yet, in other cases, we are of opinion that letters of administration cannot be collaterally offered to establish the fact of the death of the supposed deceased, or, where the death is admitted, to prove the time of his death. They are not the best, and according to the authorities, they are not admissible evidence of the fact.
-Judgment affirmed.